COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                    '
 BILL GRANT                                                      No. 08-13-00087-CR
                                                    '
                             Appellant,                            Appeal from the
                                                    '
 v.                                                          County Criminal Court No. 4
                                                    '
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                    '
                            State.                  '            (TC# 20100C08307)




                                            ORDER

       Pending before the Court is a motion to withdraw as counsel by Appellant=s retained

attorney, which the trial court granted on April 3, 2013. However, the motion does not comply

with Texas Rule of Appellate Procedure 6.5 in the following respects:

       1) it does not contain a list of the current deadlines and settings on appeal (in

           particular, it does not advise Appellant of the deadline for responding to the

           Clerk=s notice dated April 4, 2013 regarding the certification of the right to

           appeal);

       2) it does not contain the Appellant’s last known address;

       3) it does not contain a statement that the Appellant was notified in writing of the

           right to object to the motion; and



                                                1
       4) it does not reflect that it was delivered to Appellant in person or mailed by both

           first-class and certified mail.

       See TEX. R. APP. P. 6.5(b).

       It is therefore ORDERED that the motion to withdraw is denied without prejudice to the

filing of an amended motion that cures these defects.

       IT IS SO ORDERED this 15th day of May, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                2